             Case 1:19-cv-01102-CM Document 7-1 Filed 03/11/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re:                                                :
                                                       :
    st
 21 CENTURY ONCOLOGY                                   :
       HOLDINGS, INC., et al.
                                                       :
                              Debtors.                 :
 ------------------------------------------------------x   Case No. 1:19-cv-01102-CM
                                                           (on Appeal From: 17-22770 (RRD))
 ANDREW L WOODS,                                       :
                                                       :
                               Appellant,              :
                                                       :
                                                       :
                                                       :
       -against-                                       :
                                                       :
    st
 21 CENTURY ONCOLOGY, INC.,                            :
                                                       :
                                                       :
                                Appellee.              :
 ------------------------------------------------------x


                                     CERTIFICATE OF SERVICE

JOHN E. JURELLER, under penalties of perjury, hereby certifies:

       1.     I am over the age of 18, am not a party to this action, and am a partner of the law firm of
Klestadt Winters Jureller Southard & Stevens, LLP, 200 W. 41 st Street, 17th Floor, New York,
New York 10036.

        2.       I hereby certify that on March 11, 2019, I served the following:

             Brief of Appellant Andrew L. Woods

to be served via the ECF system, by email, and by first class mail, by depositing true copies thereof
enclosed in a post-aid wrapper, in an official depository under the exclusive care and custody of the
United States Postal Service within New York State, upon the following parties:
        Case 1:19-cv-01102-CM Document 7-1 Filed 03/11/19 Page 2 of 2



                    SULLIVAN & WORCHESTER LLP
                    1633 Broadway
                    New York, New York 10019
                    Telephone: (212) 660-3000
                    Jeffrey R. Gleit
                    Allison H. Weiss


                                               /s/ John E. Jureller, Jr.

Dated: March 11, 2019
